Citation Nr: 0321187	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  01-06 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from June 1978 to June 1995.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2000 rating decision by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for fibromyalgia 
to include bilateral knee pain; granted an increased rating 
for lumbar spine injury with degenerative changes; decreased 
the disability rating for cervical spine injury; and denied 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  The veteran submitted a notice of 
disagreement as to the issue of service connection for a 
bilateral knee disorder and the reduction in the disability 
rating for cervical spine injury.  In addition, the veteran 
clarified that she was not seeking service connection for 
fibromyalgia of the knees, but for bilateral knee pain, 
diagnosed as chondromalacia during and after service.  The 
veteran was issued a statement of the case on the service 
connection issue and she perfected her appeal.  

In February 2003, a statement of the case was issued as to 
the matter of the reduction in the disability rating for 
cervical spine injury.  


REMAND

With regard to the issue of service connection for a 
bilateral knee disorder, the Board observes that there is an 
inservice diagnosis of chondromalacia, made on April 29, 
1980.  Following the veteran's discharge from service, she 
was afforded Magnetic Resonance Imaging (MRI) testing in May 
1999.  A resulting diagnosis was suspect chondromalacia 
patella.  In August 1999, a VA examiner opined that the 
veteran had bilateral knee pain due to pes planus, 
tendonitis, and heel spur.  In a May 2000 addendum, a VA 
examiner associated the veteran's knee pain with her 
diagnosed fibromyalgia.  The record reflects other knee 
diagnoses including degenerative joint disease of the 
patellofemoral joint and possible chronic tear of the 
anterior cruciate ligament of the right knee.

In light of the foregoing, the Board finds that the veteran 
should be afforded a VA orthopedic examination in order to 
determine what knee disorders are currently present.  The 
examiner should be specifically requested to opine as to 
whether the veteran has chondromalacia and, if so, if it is 
related to the inservice diagnosis of chondromalacia.  If 
other knee disorders are present, the examiner should opine 
as to the etiology of those disorders.  

Accordingly, this matter is REMANDED for the following 
action:

1.  The veteran is informed that if there 
is evidence supporting any issue on 
appeal, she must submit that evidence to 
VA.

2.  The veteran should be afforded a VA 
orthopedic examination in order to 
determine what knee disorders are 
currently present.  The examiner should 
be specifically requested to opine as to 
whether the veteran has chondromalacia 
and, if so, if it is related to the 
inservice diagnosis of chondromalacia.  
If other knee disorders are present, the 
examiner should opine as to the etiology 
of those disorders.  All indicated tests 
should be completed.  The claims file 
should be made available to the examiner.

3.  The RO should comply with VCAA.

4.  If upon completion of the requested 
actions, the claim of service connection 
for a bilateral knee disorder remains 
denied, the case should be returned after 
compliance with requisite appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


